AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the
                                                     Eastern    District of Washington                         FILED IN THE
                                                                                                           U.S. DISTRICT COURT
                                                                                                     EASTERN DISTRICT OF WASHINGTON


          MOUNTAIN WEST FARM BUREAU
          MUTUAL INSURANCE COMPANY, a                                                                 Nov 21, 2019
             Wyoming corporation,                                                                         SEAN F. MCAVOY, CLERK
                             Plaintiff
                                v.                                           Civil Action No.   2:18-cv-00396-SAB
 J. TIM JACKSON and ROBERTA JACKSON, husband
 and wife; IBEX CONSTRUCTION, INC., a Washington
 corporation; STEVEN O. ANDERSON as personal
 representative of the ESTATE OF EDWARD K.
 DUMAW, on behalf of the Estate and surviving family
 members, CARRIE DUMAW, KRISTEN DUMAW,
 MEGAN DUMAW, and ANNA DUMAW, individually;
 RICHARD WAGONER and VALERIE WAGONER,
 husband and wife; THEODORE LISTER; DALE
 RANDALL HILL; JACK STEGALL, JR.; FELIX W.
 SCHUCK; INLAND NORTHWEST EQUIPMENT
 AUCTION, INC., d/b/a REINLAND AUCTIONEERS, a
 Washington corporation; REINLAND, INC., d/b/a
 REINLAND EQUIPMENT AUCTION, an Idaho
 corporation; REINLAND PROPERTIES, LLC, an Idaho
 limited liability company; THOMAS REINLAND and
 KUNYA REINLAND, husband and wife; ASHLY
 REINLAND and JOHN DOE REINLAND, husband and
 wife; PACIFIC HIDE & FUR DEPOT, d/b/a PACIFIC
 STEEL & RECYCLING, a Montana corporation;
 PACIFIC HIDE & FUR DEPOT, INC., a Washington
 corporation; GORDON BECK and JANE DOE BECK,
 husband and wife,
                            Defendant

                                             JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

   the plaintiff (name)                                                                                    recover from the
defendant (name)                                                                                              the amount of
                                                                            dollars ($           ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of         % per annum, along with costs.

    the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                   recover costs from the plaintiff (name)
                                                              .

     other: Plaintiff’s Motion for Summary Judgment, ECF No. 26, is GRANTED; the Stipulation for Entry of
     Declaratory Judgment in Favor of Plaintiff, ECF No. 33, is GRANTED; and Declaratory Judgment is entered
     in favor of the Plaintiff against Defendants declaring as follows:
1) The Mountain West Farm Bureau Mutual Insurance Company “Country Squire Policy” No. CQM15825 issued to defendants J.
Timothy Jackson and Roberta Jackson does not provide for either the defense of, or indemnity coverage for, the personal injury
claims and alleged damages plead in any of the subject lawsuits involving these parties arising out of the chlorine gas release
occurring on the business premises of Pacific Steel & Recycling in Spokane, Washington on August 12, 2015; and
2) Mountain West Farm Bureau Mutual Insurance Company has no further duty to defend defendants J. Timothy Jackson, Roberta
Jackson, or IBEX Construction, Inc., in any of the subject lawsuits involving these parties arising out of the August 12, 2015
chlorine gas release on the Pacific Steel & Recycling premises; and
3) Each party that stipulated to the entry of the declaratory judgment shall bear their own respective attorney’s fees and costs of
litigation.
This action was (check one):

   tried by a jury with Judge                                                                     presiding, and the jury has
rendered a verdict.

   tried by Judge                                                                     without a jury and the above decision
was reached.

   decided by Judge       Stanley A. Bastian                                         on Plaintiff's motion for summary
judgment and the stipulation for entry of declaratory judgment in favor of the Plaintiff.
                                                                                                                                      .

Date: November 21, 2019                                                 CLERK OF COURT
                                                                                            s/ Angela Noel
                                                                                            Angela Noel Deputy Clerk
                                                                                      Signature of Clerk or Deputy Clerk
